DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.  However, new rejections are set forth below.
Response to Arguments
Upon further consideration of Applicant's arguments (Pre-Appeal Brief Conference Request filed 06/22/2022) against the combination of Alden in view of Chin (p. 1-2, which argues against modifying Alden in view of Chin), Examiner finds Chin to be the stronger primary reference, which teaches the claimed axial sliding between an inner sleeve and an outer sleeve. The claim language does not preclude a rotational slide. Since Chin teaches both an axial slide and a rotational slide between the inner and outer sleeves, Chin is relied on as the primary reference. Alden remains relevant as prior art, regarding teaching using a fluid management system to extract resected tissue, and also for teaching an electrosurgical cutting surface, as claimed in dependent claims.
Applicant’s arguments (p. 3-4) regarding modifying a tissue-cutting edge (of Alden) is not found persuasive. Applicant agrees that Alden teaches an electrosurgical cutting surface (p. 4), but disagrees that the inner member is not an electrosurgical cutting surface, so Applicant is arguing against modifying in view of Bales (p. 3-4) to have the tissue cutting surface of the inner member be energized. However, Examiner relies upon Alden to teach that it is known to provide a tissue cutting surface that is an electrosurgical cutting surface, so it would require only routine skill in the art to modify a tissue cutting surface (such as the tissue cutting edge of an inner member) to function as an electrosurgical cutting surface. Then, it would have been further obvious to a PHOSITA to modify how that electrosurgical cutting surface is electrically energized to perform a function known and attributed to an electrosurgical cutting surface.

The Double Patenting rejections remain outstanding. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 10-13, of U.S. Patent No. 9,827,037. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious in view of the patented claims. Instant claim 15 is obvious in view of the combination of patented claims 1 and 4, and claims 10 and 13, wherein the patented claims recite two sleeves concentrically arranged with one another, with an outer sleeve having a tissue-receiving window, and movement of an inner sleeve causes resection of tissue, wherein the resected tissue is aspirated through an extraction lumen of the inner sleeve. The patented claim recitations of a longitudinal movement do not necessarily preclude the presently recited axial movement (of the inner sleeve relative to the outer sleeve) of the instant claims. Under the broadest reasonable interpretation, “sliding axially” includes sliding along the axis of the tube, which includes the longitudinal sliding shown in the patented claims. There is presently no distinction between a longitudinal slide (along the length of the tube) and an axial slide (along the axis of the tube). Patented claims 2-3 and 11-12 also render obvious the claimed features of a distal edge of the inner sleeve which causes plasma ablation, as recited in instant claims 24-25.
Claims 15 and 24-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, 16, and 18-19 of U.S. Patent No. 9,254,142. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are obvious in view of the patented claims. Instant claim 15 is obvious in view of the combination of patented claims 1, 9, and 16, wherein the patented claims recite two sleeves concentrically arranged with one another, with an outer sleeve having a tissue-receiving window, and movement of an inner sleeve causes resection of tissue, wherein the resected tissue is aspirated through an extraction lumen of the inner sleeve. The patented claim recitations of a longitudinal movement do not necessarily preclude the presently recited axial movement (of the inner sleeve relative to the outer sleeve) of the instant claims. Under the broadest reasonable interpretation, “sliding axially” includes sliding along the axis of the tube, which includes the longitudinal sliding shown in the patented claims. There is presently no distinction between a longitudinal slide (along the length of the tube) and an axial slide (along the axis of the tube). Patented claims 18-19 also render obvious the claimed features of a distal edge of the inner sleeve which causes plasma ablation, as recited in instant claims 24-25. Instant claim 15 recites a fluid management system that extracts and removes the resected tissue, and while this feature is not explicitly recited in the patented claims, a tissue removal feature after resection of said tissue would have been an obvious modification, with known means such as by flushing and/or aspirating the tissue from the extraction site, and incorporating said features into the hysteroscope shown by the patent.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 15-17, 21-22, and 28-30 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) and 102(a)(2) as anticipated by Chin et al. (US 2009/0270898 A1, hereinafter “Chin”, previously cited), or in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Chin in view of Alden et al (US 5,730,752, hereinafter “Alden”, previously cited).

Regarding claim 15, Chin shows a tissue extraction system 5 (Fig. 1) comprising a hysteroscope 7 (introducer device 7, which receives a tissue removal device 6, and is configured to contain a visualization device 8, wherein the hysteroscope has a handle coupled to an elongate shaft and a working channel and fluid channels of a fluid supply 9 of a fluid management system, as shown in Fig. 1, para. 0056-0057, wherein the fluid management system also comprises vacuum source 392, para. 0092); further comprising a resection device 6 (para. 0057-0071 describe in detail the inner working channels of tissue removal device 6, which Examiner considers is the resection device, and the cited paragraphs describe how the resection device functions to resect and extract resected tissue), wherein the resection device includes an outer sleeve 76 having a tissue-receiving window 89 through a side wall of the outer sleeve in to a lumen of the outer sleeve, and an inner sleeve 77 slidably disposed within the lumen of the outer sleeve (Fig. 2D) and configured to resect tissue extending through the tissue-receiving window into the lumen of the outer sleeve by sliding the inner sleeve axially relative to the outer sleeve from a window open configuration to a window closed configuration (para. 0066). The claim language does not preclude additional sliding movements, and Chin shows wherein the inner sleeve slides both rotationally and axially (para. 0010, 0065, 0097) to engage and cut the tissue for resection. 
Altogether, Chin shows that the tissue extraction system comprises the hysteroscope (7), tissue resection device (6), and fluid management system (9 and 392), as described above. Chin shows that when the tissue is resected and drawn into the window (para. 0069), the fluid management system (fluid inflow as described in paras. 0077, 0091 – pump, 0094; fluid outflow described in para. 0081, 0098) manages the fluid flow and negative pressure used (para. 0095 – using vacuum to suction the tissue; para. 0099) to remove the resected tissue (para. 0100-0101). The fluid management system is further described in para. [0140-0141, 0146] for tissue removal by means of the fluid management system to move the resected tissue through the inner sleeve (para. 0147-0149). Note that the claim language does not limit the point in time through which fluid may move, and Chin shows that the pump is configured to supply an inflow fluid through the hysteroscope (para. 0091 - “Fluid supply 9 may comprise a fluid-containing syringe, a peristaltic pump or another suitable fluid-dispensing device having an output end 321 that may be coupled to luer fitting 307. Fluid supply 9 may comprise automated means (not shown) for dispensing inflow fluid therefrom at a desired rate.”) In order for the fluid management system to cause extraction of the resected tissue, a negative pressure source by means of the described vacuum is used to control the supply of inflow fluid and movement of outflow fluid, to move the resected tissue. Chin therefore shows wherein the fluid management system includes a negative pressure source in fluid communication with the inner sleeve and configured to extract resected tissue therethrough (element 392; par. 0095 – “Next, vacuum source 392 may be operated so as to cause suction to be applied to inner tubular member 77, thereby drawing tissue into outer tubular member 76 through window 89. In addition, the motor of motor drive assembly 11 may be actuated, thereby causing inner tubular member 77 simultaneously to rotate and to oscillate back and forth translationally within outer tubular member 76, resulting in the tissue drawn through window 89 to be cut. The cut tissue may then be suctioned from the patient through inner tubular member 77 by means of the aforementioned suction and, thereafter, collected in container 391.”)
Alternaitvely and additionally, Alden teaches a hysteroscope 10 (Figs. 1-3) which also performs tissue resection by movement of an inner sleeve relative to an outer sleeve (Fig. 4; col. 6, line 66-col. 7, line 10) which cuts tissue into a tissue receiving window of the outer sleeve (col. 7, lines 1-65, discussing how the resected tissue is transported through the lumen 86 of the inner sleeve that is contained within the lumen of the outer sleeve, so that the tissue is ultimately received through the lumen of the outer sleeve), wherein Alden also uses a fluid management system similarly including a pump configured to supply an inflow fluid through the hysteroscope, wherein the fluid management system includes a negative pressure source in fluid communication with the inner sleeve and configured to extract resected tissue therethrough (col. 7, lines 1-65, discussing the negative pressure source for vacuuming and removing the resected tissue, which is in fluid communication with a fluid management system 41 and pump 44, shown in Fig. 2 and discussed at col. 5, lines 13-40 and col. 7, lines 33-50, which provides the benefit of promoting removal of tissue fragments while preventing clogging, col. 2, lines 29-38 and 40-67). Since Alden teaches it is known to simultaneously use the combination of a pump and vacuum of a fluid management system to control inflow fluid and supply a negative pressure to cause extraction of resected tissue through an inner sleeve in fluid communication with the fluid management system, then it would have been obvious to one having ordinary skill in the art at the time of invention to have expressly used or modified Chin’s fluid management system of a tissue resection system in the manner described by Alden above, for the purpose of using fluid flow from a pump and negative pressure from a vacuum to extract resected tissue through the inner lumen of the tissue resection device. 

Regarding claim 16, Chin shows wherein the resection device includes a terminal chamber defined by a distal portion of the lumen of the outer sleeve and a distal tip fixedly attached to the outer sleeve (Fig. 2D). “Fixedly attached”, as recited, has not been defined in any special manner in this claim, and it appears that Chin’s shown structure meets the function of the claimed structure. Since the claim language lacks explicit description for “fixedly attached”,  and there is no further discussion of this structure with relation to the other claim limitations, or if this is a unique or necessary feature of the outer sleeve, then it would have been an obvious matter of design choice to have provided a distal tip whether it be formed on the outer sleeve or fixedly attached to the outer sleeve, for the purpose of providing a surface for placement at a tissue site as shown by Chin, while the sleeves rotate to resect tissue received at the terminal chamber shown by Chin, since Applicant has not disclosed that a distal tip fixedly attached to the outer sleeve solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with the structure of the outer sleeve shown by Chin.
Regarding claim 17, Chin shows wherein the resection device uses the fluid flow from the introducer 7 with the hysteroscope 6 (Fig. 1), so that a flow passageway is configured to at least partially supply pressurized fluid to the terminal chamber (para. 0089). Furthermore, as described in the rejection of claim 15 above, the claim language does not limit the point in time through which fluid may move, and Chin shows that the pump is configured to supply an inflow fluid through the hysteroscope (para. 0091 - “Fluid supply 9 may comprise a fluid-containing syringe, a peristaltic pump or another suitable fluid-dispensing device having an output end 321 that may be coupled to luer fitting 307. Fluid supply 9 may comprise automated means (not shown) for dispensing inflow fluid therefrom at a desired rate.”) which defines the flow passageway.
In the alternative, if relying on the modification in view of Alden above, Alden also teaches this feature (Figs. 1-2, wherein an irrigation port 28 is provided, which receives fluid from irrigation supply 41, so that pressurized fluid can be delivered to promote aspiration and removal of resected tissue, while preventing clogging of resected tissue, col. 3, line 52-col. 4, line 3; with pressure provided to the irrigation supply either by gravity, a valve, or a pump, col. 5, lines 19-25; wherein the fluid is shown to be delivered via a flow passageway towards flow ports at the resection site, col. 7, lines 34-50), and it would have been obvious to one having ordinary skill in the art at the time of invention to have expressly used or modified Chin in this manner to supply pressurized fluid to the terminal chamber.

Regarding claim 21, dependent on the rejection of claim 15 above, Chin shows the feature of the inner sleeve being configured to axially reciprocate within and relative to the outer sleeve to provide the same predictable results set forth above.
Regarding claim 22, Chin shows that the resection device includes a motor drive 11 (para. 0056) for the axially reciprocating the inner sleeve relative to the outer sleeve (para. 0098 -motor for moving inner sleeve 77).
Regarding claim 28, Chin shows that the proximal and distal ends of inner sleeve 77 may have different shapes (para. 0068, beveled end shown in Fig. 2D), including the outer diameter of the inner sleeve 77 having a slightly different outer diameter from the inner diameter of the outer tubular member 76, in order to promote tissue shearing (para. 0069, wherein the difference is also seen in Fig. 2D), so Chin therefore shows that the inner sleeve 77, which defines a tissue extraction lumen as described above, may have proximal and distal cross-sections that differ from each other (Fig. 2D).
Regarding claim 29, Chin shows wherein the distal cross-section, adjacent a distal end of the inner sleeve, is smaller than the proximal cross-section (para. 0068, beveled end as described above; para. 0069, difference in diameter as described above; Fig. 2D).
Regarding claim 30, see the rejection of claim 15 above, wherein Chin shows that the negative pressure source 392 is coupled to a proximal end of the tissue extraction lumen (in particular, see para. 0095 - “Next, vacuum source 392 may be operated so as to cause suction to be applied to inner tubular member 77, thereby drawing tissue into outer tubular member 76 through window 89. In addition, the motor of motor drive assembly 11 may be actuated, thereby causing inner tubular member 77 simultaneously to rotate and to oscillate back and forth translationally within outer tubular member 76, resulting in the tissue drawn through window 89 to be cut. The cut tissue may then be suctioned from the patient through inner tubular member 77 by means of the aforementioned suction and, thereafter, collected in container 391.”).

Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chin (or in the alternative, Chin in view of Alden) as applied to claim 17 above, and further in view of Adams et al (US 2009/0270897 A1, hereinafter “Adams”, previously cited).
Regarding claim 20, Chin shows the flow passageway of claim 17 above, but lacks explicitly showing that the flow passageway is specifically formed and located between the inner sleeve and the outer sleeve. Adams teaches a resection system (Figs. 1-8), comprising a similar resection and vacuuming feature 6, wherein an inner sleeve 77 is contained within an outer sleeve 76 (Fig. 2D), and when tissue is captured and drawn within window 89, the tissue is removed via the space shown by 89-1 and through longitudinal space 93 (Fig. 2D, para. 0069-0072), and an aspiration feature 7 that irrigates the tissue site by supplying fluid via sheath 191 through ports 198-1 and 198-2, to allow cleanup of the resected tissue, fluid, and debris (Fig. 8 and para. 0097-0098 explain that 6 is inserted into 7, via port 196 of same sheath 191). Adams shows combining an irrigation feature and a negative pressure and resection feature together, in sheath 191, with tissue drawn through the space formed by the inner and outer sleeves of the resection feature. Alden shows drawing tissue through the combination of the inner and outer sleeves, with an integrated irrigation feature. Adams is relied upon to show that the tissue is captured and drawn through the spaces 89-1 and 93 shown in Fig. 2D. Since both Chin and Adams show providing irrigation fluid to the tissue site and then drawing said fluid and tissue debris through the resection device, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have combined them in a manner that beneficially irrigates the tissue site that encourages the debris to be drawn into the resection device for removal. When looking at Chin’s and Adam’s resection windows, and a desire to keep the windows unclogged, it would have been obvious to have placed the irrigation passageway between the inner and outer sleeves in order to keep that area flushed, and to guide the debris for vacuuming through a main passageway, such as the main lumen of the inner sleeve, as shown by each of Chin and Adams. The motivation to form and position the flow passageway between the inner and outer sleeves would be to improve Chin’s desire to effectively irrigate the tissue site and remove resected tissue, wherein placement between the outer and inner sleeves does not alter how Alden’s vacuum removes tissue.

Claims 23-27 and 31-34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chin (or Chin in view of Alden), and further in view of Bales et al (US 6,494,881 B1, hereinafter “Bales”).
Regarding claim 23, Chin shows the tissue cutting window of claim 15, above. Chin lacks showing that the tissue extraction system comprises an RF energy source or an RF electrode carried by the resection device. Alden teaches that it is known in the tissue extraction art to provide a cutting edge 84 of cutting surface 18 which receives electrosurgical energy (thereby showing an electrode surface with a tissue cutting edge, Figs. 4-5; col. 2, line 65; col. 4, lines 50-52). Alden teaches that by incorporating electrosurgical energy with a cutting edge, one may effectively remove tissue while also cauterizing the site (col. 1, lines 30-60 – as known in the field of art; col. 2, lines 63-67 – to also prevent tissue clogging the aspiration ports). Based on this benefit taught by Alden, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified Chin’s cutting surface(s) to include an electrode and electrosurgical energy as taught by Alden, for the purpose of providing cauterization during tissue removal for cleaner tissue removal, to prevent clogging of the vacuum ports by tissue debris during tissue removal. Alden lacks explicitly showing wherein the electrosurgical cutting surface is coupled to an RF energy source so that it is an RF electrode. Bales teaches that it is known in the art of tissue resection for a tissue resection electrode 12 (col. 5, line 58) to be coupled to an RF energy source (col. 6, lines 5-9). Since RF energy is a known electrosurgical energy in the art of tissue resection, it would have been obvious to one having ordinary skill in the art at the time of invention to have modified the system to have the electrosurgical energy source be an RF energy source, as taught by Bales, and Alden’s electrosurgical cutting surface (as incorporated into Chin after modification) comprise at least one RF electrode carried by the resection device and coupled to the RF energy source, as taught by Bales, for the purpose of providing a known electrosurgical energy source and type, for the purpose of tissue resection and extraction as shown by Alden. After the modification in view of Bales, the combination of Chin, Alden, and Bales would provide an RF electrode (due to coupling to RF electrosurgical energy) on the tissue cutting surface of the resection device.
Regarding claim 24, Alden, as previously discussed, shows wherein the inner sleeve 15 has a distal end configured as an electrode edge (cutting surface 18 comprising the tissue-receiving window 82 and tissue-cutting edge 84, Figs. 4-5) to resect tissue extending through the tissue-receiving window into the lumen of the outer sleeve 16. The modification of Chin in view of Alden and Bales would thus render obvious the claimed feature.
Regarding claim 25, Bales further teaches that the electrode edge (as modified in view of Bales above, when coupled to the RF energy source) is configured for plasma ablation of tissue being resected if so desired, using the RF energy source (col. 2, line 66-col. 3, line 24; col. 6, lines 56-60; col. 13, lines 2-20). It would have been obvious to one having ordinary skill in the art at the time of invention to have modified the system to include plasma ablation, as taught by Bales, for the purpose of providing this type of tissue resection energy if so desired, to provide both high power level delivery and low power level energy delivery for the same function of tissue resection.
Regarding claim 26, the combination of Chin and Alden in view of Bales shows wherein the inner sleeve includes an electrode sleeve element at a distal end of the inner sleeve, in the form of the RF electrode as modified in view of Bales above, wherein the RF electrode is an electrode sleeve element since it exists on the inner sleeve as tissue-cutting edge which receives the RF energy.
Regarding claim 27, as discussed in the modification of Alden in view of Bales above, the modification shows the electrode sleeve element extends distally of the distal end of the inner sleeve 14 (Fig. 5 shows that the positioning of the electrode sleeve element, as modified by Bales to have cutting-edge 84 comprise at least one RF electrode, is distally located on the inner sleeve and extends distally thereon to form the tissue-cutting edge in the side wall of the distal end of the inner sleeve). The modification of Chin in view of Alden and Bales would thus render obvious the claimed feature.
Regarding claim 31, see the combined rejections of claims 15 and 23-24 above, wherein the combination of Chin, Alden, and Bales renders obvious the claimed features of a tissue extraction system comprising a resection device comprising an elongated shaft configured to extend through the working channel of a hysteroscope, wherein the resection device comprises axial translation of an inner sleeve within an outer sleeve, such that a tissue-receiving window in a sidewall of the outer sleeve opens and closes to receive and cut tissue, which is drawn into the inner sleeve for resection by a fluid management system  (see the rejection of claim 15 above). As discussed above, the modification in view of Bales renders obvious the feature of an RF energy source coupled to an electrode edge at the distal end of the inner sleeve. Since the inner sleeve is tubular, it would have been an obvious matter of design choice to have provided the electrode shape as an annular electrode since the cross-section of a tube is annular shaped, since Applicant has not disclosed that an annular electrode at the distal end of a tubular inner sleeve solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with an electrode edge on a distal end of an inner sleeve.
Regarding claims 32-33, see the rejections of claims 24-25 above, wherein the combination renders obvious providing an electrode at the distal end of the inner sleeve for the purpose of generating plasma energy for plasma ablation of tissue by said electrode. Since the inner sleeve is slidably disposed relative to the outer sleeve, wherein the tissue-receiving window opens and closes based on how the inner sleeve slides, then it would have been obvious to one having ordinary skill in the art at the time of invention that the position of the electrode is also relative based on if the window is in an open or closed configuration. It would have been obvious to have arranged the electrode such that it is disposed proximal of the tissue-receiving window in the window open configuration and is disposed distal of the tissue-receiving window in the window closed configuration, for the purpose of functioning as intended, which as taught by Bales above is to provide plasma ablation of the tissue received within the window.
Regarding claim 34, Bales teaches that plasma is generated in the area immediately adjacent the electrode (col. 6, lines 56-58), where the electrode touches the tissue (col. 12, lines 45-50). Since Bales shows that this allows concentrating current to resect tissue right where it touches the electrode (col. 5, lines 1-3), then the electrode only needs to be the size needed for the tissue ablation and resection. It would have been obvious to one having ordinary skill in the art at the time of invention to have provided an electrode having a smaller inner diameter than the inner diameter of the inner sleeve, since the electrode only needs to be the size needed to cause plasma ablation to the tissue, which is extracted through the inner sleeve. It would have been obvious to have the diameter of the inner sleeve be larger since it is the tissue-receiving and cutting feature, and the diameter of the electrode to be smaller for the concentrated energy to generate plasma to ablate the received tissue.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792